     Case 8:18-cv-00116-VEB Document 28 Filed 05/26/20 Page 1 of 2 Page ID #:1693




 1                                                                        JS-6

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
                                                  Case No. 8:18-CV-00116 (VEB)
 9
     MICHAEL V. DESTRA,
10
                           Plaintiff,             JUDGMENT
11
     vs.
12
     ANDREW M. SAUL, Acting
13
     Commissioner of Social Security,
14
                           Defendant.
15
           For the reasons set forth in the accompanying Decision and Order, it is hereby
16
     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
17

18   the case for further proceedings is DENIED; (2) the Commissioner’s request for an

     order affirming the Commissioner’s final decision and dismissing the action is
19

20                                            1

                      JUDGMENT – DESTRA v SAUL 8:18-CV-00116-VEB
     Case 8:18-cv-00116-VEB Document 28 Filed 05/26/20 Page 2 of 2 Page ID #:1694




 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3

 4         DATED this 26th day of May 2020,

 5                         /s/Victor E. Bianchini
                           VICTOR E. BIANCHINI
 6                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                            2

                      JUDGMENT – DESTRA v SAUL 8:18-CV-00116-VEB
